Citation Nr: 0324084	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  01-10 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to April 2, 1999 for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) which granted service connection 
for post-traumatic stress disorder (PTSD), and assigned a 70 
percent disability evaluation, effective April 2, 1999.  


REMAND

The veteran essentially contends that the RO's April 2001 
rating decision granting service connection PTSD, and 
assigning a 70 percent disability evaluation and an effective 
date of April 2, 1999 is incorrect.  Specifically, the 
veteran argues that the April 2001 rating decision is 
incorrect because he is entitled an earlier effective date, 
that of his first claim for service connection for PTSD in 
June 1994.  A review of the record leads the Board to 
conclude that additional development is needed in this case 
before proceeding with appellate disposition, as the record 
does not contain sufficient development to make a decision on 
the veteran's claim at this time.

As a preliminary matter, the Board notes that while the 
veteran's appeal was pending, there was a significant change 
in the law pertaining to veteran's benefits.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2002).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  This legislation is applicable to the 
veteran's claim.  Nonetheless, notice of the veteran's rights 
and responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claim for an increased disability evaluation, was not 
provided by the RO, as the VCAA was not yet enacted at the 
time of the issuance of the statement of the case.  As a 
consequence, the veteran's claim was certified to the Board 
without the veteran being given appropriate notice of his 
rights and responsibilities, and VA's responsibilities under 
the VCAA.

However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
claimant has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Therefore, the veteran's claims must be remanded to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, allowed the appropriate 
time in which to respond to the notice of the VCAA and/or 
waive that response time, and to ensure that all duty to 
notify and duty to assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder. 

3.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	
                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




